Citation Nr: 0003885	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-41 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 50 percent disabling.  

2.  Entitlement to service connection for arthritis of the 
neck and back.  

3.  Entitlement to service connection for a cardiovascular 
disability, to include hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sister-in-law


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which 

In the course of this appeal, the veteran was awarded an 
increased rating, to 50 percent, for his service connected 
post traumatic stress disorder.  However, because there has 
been no clearly expressed intent on the part of the veteran 
to limit his appeal to entitlement to a specified disability 
rating, the VA is required to consider entitlement to all 
available ratings for that disability.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. 
App. 35, 38 (1993)].  As the veteran was award a disability 
rating of less than the maximum available rating for his 
service connected disability, this issue remains in appellate 
status.  

The veteran requested a personal hearing before a member of 
the Board.  Such a hearing was afforded him in September 
1999.  At that time, the veteran requested a total disability 
rating due to individual unemployability.  While this issue 
has not been developed for appellate review, and therefore 
will not be considered by the Board at this time, the RO is 
invited to develop this claim as the facts warrant.  



FINDINGS OF FACT

1.  The veteran engaged in combat during his term of military 
service.  

2.  The veteran has a current diagnosis of degenerative disc 
disease of the cervical spine.  

3.  Medical evidence has not been presented which would 
indicate that the veteran's current degenerative disc disease 
was first incurred in service, or within a year thereafter, 
or is due to or results from the conditions of service.  

4.  The veteran has been awarded service connection for post 
traumatic stress disorder.  

5.  The veteran has a current diagnosis of hypertension.  

6.  The veteran did not incurred a cardiovascular disability 
during military service, or within a year thereafter.  

7.  Medical evidence has not been presented which would 
indicate that the veteran's current cardiovascular disability 
is due to or results from a service connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the neck and back is 
denied as not well grounded.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1999).  

2.  Service connection for a cardiovascular disability is 
denied as not well grounded.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he had no 
history of disability of the neck or abdomen at the time he 
entered service in September 1965, and none was noted upon 
physical examination.  His service medical records are 
likewise without mention of any diagnosis of or treatment for 
a disability of the neck or back, including arthritis, and 
his September 1968 service separation examination report 
indicates no abnormalities of these areas.  

In February 1992, the veteran filed a claim for an increased 
rating, in excess of 30 percent, for post traumatic stress 
disorder, and for service connection for arthritis of the 
toes, neck, and spine, and a cardiovascular disability.  
According to the veteran's contentions, the stress and 
anxiety resulting from his service connected post traumatic 
stress disorder has caused hypertension.  He has also alleged 
that the medication he takes to control his anxiety and panic 
attacks causes high blood pressure as a side effect.  

In May 1992, the RO issued a rating decision denying the 
veteran's claim for an increased rating for his post 
traumatic stress disorder.  Also denied was service 
connection for arthritis of the neck and spine, and for a 
cardiovascular disability, among other issues.  

In July 1992, the veteran filed a notice of disagreement 
regarding the denial of an increased rating for his post 
traumatic stress disorder, and service connection for 
arthritis of the neck and spine, and a cardiovascular 
disability.  He was sent an August 1992 statement of the 
case, and in turn filed an October 1992 VA Form 9.  He also 
requested a personal hearing.  

VA treatment records obtained by the RO reveal that the 
veteran has been receiving outpatient medical treatment and 
psychiatric counseling since at least 1989.  According to 
these VA clinical notes, he has reported pain of the spine 
and neck.  A May 1991 X-ray of the cervical spine revealed 
degenerative disc disease, with joint space narrowing, and 
straightening of the normal lordotic curve due to muscle 
spasm.  Osteoarthritis of the cervical spine was also 
diagnosed.  A subsequent July 1992 consultation report 
indicated cervical spondylosis, for which physical therapy 
was recommended.  The veteran's VA outpatient treatment 
records also reflect a diagnosis of hypertension.  He was 
afforded a VA EKG in November 1995, and a sinus tachycardia 
and anterolateral ischemia were suspected.  He continues to 
receive VA medical treatment on an intermittent basis.  

In March 1993, the veteran filed a written statement with the 
VA concerning his claimed disabilities.  He asserted that the 
poor living conditions which he endured in Vietnam resulted 
in his current arthritis of multiple joints.  

The veteran was afforded VA hospitalization in April 1996 for 
removal of a left adrenal adenoma.  A longstanding history of 
hypertension, dating back to 1974, was noted as part of his 
medical history.  

In September 1999, the veteran, accompanied by his wife and 
sister-in-law, testified on his own behalf at a personal 
hearing before a member of the Board.  He reported 
experiencing neck pain which began during his second tour of 
duty in Vietnam.  The veteran's wife also testified that she 
has known him since he was discharged from service, and he 
has had pain of the neck since that time.  Regarding his post 
traumatic stress disorder, the veteran stated the stress 
associated with this service connected disorder has caused 
cardiovascular problems, including hypertension.  

Analysis
I.  Service connection - Arthritis of the neck and back

The veteran seeks service connection for arthritis of 
multiple joints, including the neck and back.  Service 
connection will be awarded for a current disability which is 
due to or the result of a disease or injury incurred in or 
aggravated by service in order for service connection to be 
warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Certain statutorily enumerated 
disorders, including arthritis, may be presumed to have been 
incurred in service if they manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991 & Supp. 1999) ; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

In support of his claim, the veteran has submitted VA medical 
records which contain a current diagnosis of degenerative 
disc disease of the cervical spine, confirmed by X-ray.  As 
this competent medical evidence is not contradicted elsewhere 
in the medical record, a current diagnosis of degenerative 
disc disease of the cervical spine is conceded by the Board.  
Nonetheless, for the reasons to be noted below, the veteran's 
claim for service connection for arthritis of the neck and 
back must be denied as not well grounded.  

As the veteran claims to have been awarded the Purple Heart 
medal, his participation in combat is conceded by the Board.  
As a combat veteran, the statutory benefits of 38 U.S.C.A. 
§ 1154(b) are applicable to the veteran's claim.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  Under 
these presumptions, the veteran's lay testimony regarding 
diseases and injuries incurred in or aggravated by service 
will be accepted as true in the absence of evidence to the 
contrary, if they are consistent with the circumstances, 
conditions, or hardships of service.  In the present case, 
the veteran has stated that he endured poor living conditions 
during his service in Vietnam.  These conditions consisted of 
constant exposure to the elements, including rain, mud, and 
cold, no dry change of clothes, and no facilities for 
cleaning himself or his clothing. This testimony is accepted 
as true by the Board.  

Nevertheless, while it is accepted by the Board that the 
veteran endured difficult living conditions while serving in 
Vietnam, the current record does not include all the elements 
of a well-grounded claim.  The record does not include 
medical evidence showing that the difficult living conditions 
in Vietnam caused the arthritis the veteran has now.  The 
statutory presumptions of 38 U.S.C.A. § 1154(b) do not exempt 
the veteran from the prior requirement of medical nexus 
evidence, linking the injury or disease in service and the 
current disability, in order for his claim to be well 
grounded and, ultimately, to succeed on the merits.  Kessel 
v. West, 13 Vet. App. 9, 16-17 (1999).  Likewise, 38 U.S.C.A. 
§ 1154(b) does not qualify the veteran to state that the 
living conditions he found in Vietnam ultimately resulted in 
arthritis of the neck and spine, as this assertion requires 
medical expertise not possessed by him.  See Pearlman v. 
West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  In the absence 
of such medical nexus evidence, the veteran's claim is not 
well grounded.  Caluza, supra.  

The veteran, along with his wife, has also testified that he 
has had chronic pain of the neck and back since his 
separation from service, and the continuity of this pain 
demonstrates that his current arthritis has existed since 
that time.  Regarding his claimed pain of the neck and back, 
the veteran is certainly competent to offer credible lay 
testimony regarding such easily observable symptomatology as 
pain.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, reports of 
continuous pain since service are insufficient to demonstrate 
that any in-service disease or injury resulted in the 
veteran's current disability.  When confronted with similar 
facts in the case of Savage v. Gober, 10 Vet. App. 488 
(1997), the Court stated that "notwithstanding the 
appellant's showing of post-service continuity of 
symptomatology . . . , medical expertise is required to 
relate the appellant's present arthritis etiologically to his 
post-service symptoms."  Id. at 497-98 [citing Epps v. 
Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997)]; see also 
Hodges v. West, No. 98-1275 (U.S. Vet. App. Jan. 12, 2000).  
The Court's holdings are especially applicable in the present 
case where arthritis, or any other abnormality, of the neck 
and back, was not noted on the veteran's September 1968 
service separation examination, and arthritis was first 
diagnosed in the 1990's, more than 20 years after his 
separation from service.   

In conclusion, the veteran's claim for service connection for 
arthritis of the neck and back lacks evidence that this 
disability was incurred in or aggravated by service.  While 
it is conceded by the Board that the veteran endured 
substandard living conditions while serving in Vietnam, he 
has not presented medical evidence that these conditions 
resulted in his current disability of arthritis.  The 
evidence of record also does not otherwise demonstrate the 
onset of arthritis of the neck and back during service, or 
within a year thereafter.  For these reasons, the claim is 
not well-grounded, and must be denied.  Caluza, supra.  

II. Service connection - Cardiovascular disability

The veteran seeks service connection for a cardiovascular 
disability, identified as hypertension, which allegedly is 
due to or results from post traumatic stress disorder.  
Service connection will be awarded for a current disability 
which is due to or the result of a disease or injury incurred 
in or aggravated by service in order for service connection 
to be warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Certain statutorily enumerated 
disorders, including certain cardiovascular disabilities, may 
be presumed to have been incurred in service if they manifest 
to a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 
1999) ; 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may also be awarded for a disability which is proximately due 
to or the result of a service connected disability.  38 
C.F.R. § 3.310 (1999).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The requirements of a 
well grounded claim are noted above.  

For the reasons to be discussed below, the veteran's claim 
for service connection for a cardiovascular disability, to 
include hypertension, is not well grounded, and must be 
denied.  

As an initial matter, direct service connection for a 
cardiovascular disability must be considered.  The veteran 
has submitted medical evidence of a current cardiovascular 
disability, diagnosed as hypertension; however, the service 
medical records do not demonstrate, and the veteran does not 
allege, that hypertension or any other cardiovascular disease 
or injury was incurred in or aggravated by service, or 
manifested to a compensable degree within a year thereafter.  
His September 1968 service separation examination is negative 
for any cardiovascular abnormality at that time, and a 
concurrent chest X-ray and EKG were both within normal 
limits.  Thereafter, the veteran was not diagnosed with a 
cardiovascular disability until the mid 1970's at the 
earliest, a time gap of more than one year after service 
separation, and no medical evidence of record indicates his 
current cardiovascular disability had its onset during 
service, or within a year thereafter.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1999).  For this reason, the claim for 
service connection, on a direct basis, for a cardiovascular 
disability is not well grounded.  Caluza, supra.  

However, the veteran has repeatedly alleged that his 
hypertension is secondary to the stresses associated with his 
service connected post traumatic stress disorder.  According 
to his statements, various physicians have told him that his 
hypertension is a direct result of his post traumatic stress 
disorder, and medications he takes thereto.  While the RO has 
requested all the medical records indicated by the veteran, 
none of these records contain such a statement by a competent 
medical expert.  A current diagnosis of hypertension is 
confirmed by the medical evidence, and sinus tachycardia and 
anterolateral ischemia were suspected based on the results of 
a November 1995 VA EKG examination, but no medical 
professional of record has suggested any of these 
disabilities is due to or the result of the veteran's service 
connected post traumatic stress disorder, or his associated 
medication.  

The veteran himself has repeatedly asserted that his 
cardiovascular disabilities result from his service connected 
post traumatic stress disorder, but he is not shown to be a 
medical expert qualified to offer medical opinion evidence; 
therefore, his lay assertions are not binding on the Board, 
and are insufficient to well grounded his claim.  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

In conclusion, the veteran's claim must be denied as not well 
grounded.  Evidence has not been provided which would 
demonstrate that the veteran incurred or aggravated a 
cardiovascular disability in service or within a year 
thereafter.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  
He has also not presented medical evidence indicating that 
any current cardiovascular disability is due to or the result 
of a service connected disability.  38 C.F.R. § 3.310 (1999).  
For these reasons, his claim for service connection for a 
cardiovascular disability is not well-grounded, and must be 
denied on that basis.  See Caluza, supra.  

ORDER

1.  Service connection for arthritis of the neck and back is 
denied.  

2.  Service connection for a cardiovascular disability is 
denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

As an initial matter, the veteran's claim for an increased 
rating for his service connected post traumatic stress 
disorder is well grounded.  A claim for an increased rating 
for a service connected disability is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  Because the veteran's claim is well grounded, the 
VA's statutory duty to assist attaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

At his September 1999 personal hearing before the Board, the 
veteran argued that subsequent to his most recent VA 
psychiatric examination, dated September 1997, he has 
experienced an increase in the severity of his symptomatology 
resulting from post traumatic stress disorder.  Because the 
VA's statutory duty to assist includes affording the veteran 
a thorough and contemporaneous medical examination reflecting 
his current level of impairment, a remand is thus required to 
fulfill this obligation.  See Pond v. West, 12 Vet. App. 341 
(1999).  

As is noted above, this action originates from a May 1992 
rating action.  The provisions of the rating schedule for 
determining the disability evaluations for mental disorders 
were changed effective November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the veteran is entitled to evaluation of his 
increased rating claim under both the new and the old 
criteria.   For the applicable period, the RO must continue 
to consider both the new and the old criteria and apply the 
criteria that result in the most favorable outcome for the 
veteran.  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder should be reviewed in conjunction 
with the examination.  The psychiatrist 
should review the new and old rating 
criteria for mental disorders, and all 
indicated tests must be conducted.  The 
findings of the psychiatrist must address 
the presence or absence of the specific 
criteria, both old and new, set forth in 
the rating schedule and, if present, the 
frequency and/or degree(s) of severity 
thereof.  Any necessary special studies 
or tests are to be accomplished.  

The examiner should identify 
diagnostically all psychiatric symptoms 
and clinical findings which are 
manifestations of his service-connected 
post traumatic stress disorder, and 
render an opinion for the record as to 
the degree to which those specific 
symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  This assessment 
should be based only on the veteran's 
service connected disability of post 
traumatic stress disorder.  It is 
imperative that the physician explain the 
significance of the numerical code 
assigned in order to assist the RO and 
the Board to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  A complete rationale for any 
opinion expressed must be provided.  

3.  After completion of all requested 
development, if other development is felt 
necessary it should be accomplished.  The 
RO should review the veteran's claim 
under both the old and the new rating 
criteria and rated in accordance with the 
guidance expressed by the Court in Karnas 
including the question of the veteran's 
entitlement to a total rating.  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if such is warranted.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

